UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number BBN GLOBAL CONSULTING, INC. (Exact name of registrant as specified in its charter) Nevada 20-2356853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14 Charlotte Drive, Spring Valley, NY 10977 (Address of principal executive offices) (Zip Code) (Former Address) Registrant’s telephone number, including area code: (845) 661-0708 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o State issuer’s revenues for its most recent fiscal year. $41,269 Aggregate market value of the Common Stock held by non-affiliates of the Company as of October 31, 2007: N/A. Number of shares of the registrant’s common stock outstanding as of February 4, 2008: shares of Common Stock shares TABLE OF CONTENTS Part I Item 1. Description of Business. 1 Item 2. Description of Property. 2 Item 3. Legal Proceedings. 2 Item 4. Submission of Matters to a Vote of Security Holders. 2 Part II Item 5. Market for Common Equity and Related Stockholder Matters. 3 Item 6. Management’s Discussion and Analysis or Plan of Operations. 4 Item 7. Financial Statements. F-1 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 7 Item 8A. Controls and Procedures. 7 Item 8B. Other Information. 7 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act. 7 Item 10. Executive Compensation. 9 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 9 Item 12. Certain Relationships and Related Transactions. 9 Item 13. Exhibits. 10 Item 14. Principal Accountant Fees and Services. 10 Signatures i Except as otherwise required by the context, all references in this prospectus to "we", "us”, "our", or "Company" refer to the operations of BBN Global Consulting, Inc., a Nevada corporation. Forward-Looking Statements and Associated Risks The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for certain forward-looking statements. Some of the statements contained in this annual report of the Companydiscuss future expectations, contain projections of our operations or financial condition or state other forward-looking information. Some statements contained in this annual report on Form 10-KSB that are not historical facts (including without limitation statements to the effect that we "believe," "expect," "anticipate," "plan," "intend," "foresee," or other similar expressions) and are forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us. There can be no assurance that future developments affecting us will be those anticipated by us. All comments concerning our expectations for future revenue and operating results are based on our forecasts of our plan of operation and do not include the potential impact of any future acquisitions or operations. These forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. PART I Item 1. Description of Business. General BBN Global Consulting, Inc. was incorporated in March 2005 under the laws of the State of Nevada and realized its first revenues in November 2005. BBN Global Consulting, Inc. was formed to be a consulting firm with a mission of providing strategic business planning and management consulting to small domestic companies and to assist medium sized companies in China and Brazil to establish a business presence in the United States. We work with and as a part of a group of other independent consultants in engagements involving Chinese or Brazilian clients. Our services include assisting clients in developing and maintaining websites and using websites to interface more effectively with customers, helping clients to identify and engage a team of consultants and advisors which is well suited to accomplish the needed tasks specified by a client, and assisting in designing and establishing corporate structures and transactions. Substantially all of our revenues for the year ended October 31, 2006 were derived from three customers LEA Management (74.11%), BFFS (19.92%) and Pinewood Imports (5.57%) These engagements were completed and we can not rely upon these customers as future sources of revenues (although BFFS remains a source of revenue). For the three months ended January 31, 2007, two clients, BFFS (16%) and Videoline (84%), comprised all of our revenues.Engagements are generally for the purposes of completing specific projects. When the engagement is completed, there is no assurance or likelihood of receiving additional engagements from a client. In December 2006 we sold 660,000 shares of our common stock in a private placement at $.001 per share to 37 individuals. The price per share was determined by our board of directors so as to be equal to our par value per share ($.001). Our former officers registered for sale, one million shares or 50% of the 1,760,000 shares registered. We registered the shares for resale (although not obligated to do so by virtue of any Registration Rights Agreement or other agreement) and subjected ourselves to the Exchange Act of 1934 reporting requirements because we believe that being a public entity will provide us benefits in visibility and the way that we are perceived by vendors and prospective customers, as well as the possibility of providing liquidity to our shareholders. On September 15, 2007, pursuant to the terms of a Stock Purchase Agreement, Hank Cohn purchased 8,000,000 shares of the Company’s issued and outstanding common stock from Dr. S. Craig Barton, Patricia Barton, and Stefan Burstin, shareholders of the Company, for $650,000 in cash. The total of 8,000,000 shares represented 82% of the outstanding common stock of the Company. We are and have been engaged by early stage companies. In these instances, we are not able to predict the likelihood of realizing any benefits from the engagements. We recognize revenues on consulting work when the engagement is complete and only if and when the amount earned is fully determinable and realizable. We are considering accepting equity interests in clients in consideration for our services. If we agree to accept equity in a client as payment for our services, we will not record value for the asset until the value of the equity received is objectively determinable. No costs directly relating to engagements are deferred until the amount to be earned on the engagement is fully realizable. 1 Patent and Trademarks We currently do not own any patents, trademarks or licenses of any kind. Governmental Regulations There are no governmental approvals necessary to conduct our current business. Employees We currently haveone employee. Item 2. Description of Property. We presently maintain our principal offices at 14 Charlotte Drive, Spring Valley, NY10977.Our phone number is 845-661-0708. Item 3. Legal Proceedings. The Company is not a party to any pending or threatened legal proceedings. Item 4. Submission of Matters to a Vote of Security Holders. None. 2 PART II Item 5. Market for Common Equity and Related Stockholder Matters. Market Information Our Common Stock is listed on the Over the Counter Bulletin Board (“OTC BB”), or stock symbol is “BBNG”.There is currently no Bid or Offer for our Common Stock. There is no assurance that a trading market will develop or, if such a market does develop, that it will continue. Holders As of January31, 2008 in accordance with our transfer agent records, we had 41 record holder of our Common Stock, holding 9,760,000 shares. Dividends Holders of our common stock are entitled to receive dividends if, as and when declared by the Board of Directors out of funds legally available therefore. We have never declared or paid any dividends on our common stock. We intend to retain any future earnings for use in the operation and expansion of our business. Consequently, we do not anticipate paying any cash dividends on our common stock to our stockholders for the foreseeable future. 3 Item 6. Management’s Discussion and Analysis or Plan of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. Introduction We were formed in March 2005 and realized our first revenue in November 2005. We were formed to be a consulting firm with a mission of providing strategic business planning and management consulting to small domestic companies and to assist medium sized companies in China and Brazil to establish a business presence in the United States. We are and have been engaged by early stage companies. In these instances, we are not able to predict the likelihood of realizing any benefits from the engagements. We recognize revenues on consulting work when the engagement is complete and only if and when the amount earned is fully determinable and realizable. We are considering accepting equity interests in clients in consideration for our services. If we agree to accept equity in a client as payment for our services, we will not record value for the asset until the value of the equity received is objectively determinable. No costs directly relating to engagements are deferred until the amount to be earned on the engagement is fully realizable. Operations A summary of operations for the years endedOctober 2007 and 2006 is: 2007 2006 Revenue $ 41,269 $ 125,487 Cost of revenue 34,593 101,738 Gross profit 6,676 23,749 General and administrative 25,297 22,141 Income (loss) before income taxes (18,621 ) 1,608 Income taxes - - Net income (loss) $ (18,621 ) $ 1,608 For the year ended October 31, 2007, three clients, BFFS (24.89%), Educons USA, Inc. (24.23%) and Videoline (50.89%), comprised all of our revenues. BFFS may be considered a related party. The work for Videoline and Educons consisted of consulting advice as to corporate structures, development and use of websites and advice on structuring exclusive product licensing agreements. We worked with BFFS, a start-up funeral business in the Pacific Northwest, with establishing advertising programs, an accounting system and developing effective arrangements with independent service providers. All of our revenue for the year ended October 31, 2006 was generated from engagements with LEA Management. We were engaged by LEA Management, an unrelated party, to assist it in its engagement to assist Chinese companies to attain a business presence in the United States. In this capacity, we helped put together a team of lawyers, consultants and translators and coordinated the efforts of all team members. We acted as the principal intermediary between LEA, the team members and the Chinese companies to ensure that all members were working towards the same objectives of getting the Chinese clients known in the American marketplace. The LEA Management and Videoline engagements were both obtained from business contacts of our president. We have completed our engagements relating to LEA Management and BFFS. There is no way of predicting the likelihood of receiving additional engagements from LEA Management or BFFS. 4 Cost of revenue in 2007 consists substantially of compensation due to and expenses incurred by our president in performing the engagements. The cost of revenue in 2006 consisted principally of costs incurred in connection with the LEA Management engagement. General and administrative expenses was $25,297 and $22,141 in 2006.As of October 31, 2007 we owe our President $5,551 which is a non-interestbearing loan with no specified maturity date. We also owe our President $32,553 in accrued but unpaid salary.in 2007. Liquidity As a corporate policy, we will not incur any cash obligations that we cannot satisfy with known resources, of which there are currently none. Despite the fact our president is willing to consider providing us with a loan or advance to us on a case by case basis (for costs other than offering expenses), his resources are limited. At October 31, 2007 the amount due to our President was $5,551. This loan is non-interestbearing and has no specified maturity date. We also owe our President $32,553 in accrued but unpaid salary. We do not believe that we can rely on the likelihood of any significant advance if we are unable to pay standard operating costs. BBN does not have any credit facilities or other commitments for debt or equity financing. No assurances can be given that advances when needed will be available. Private capital, if sought, will be sought from former business associates of our president or private investors referred to us by those business associates. To date, we have not sought any funding source and have not authorized any person or entity to seek out funding on our behalf. If a market for our shares ever develops, of which there can be no assurances, we may use shares of our common stock to compensate employees/consultants and independent contractors. We do not have any current plans to raise funds through the sale of securities. We hope to be able to use our status as a public company to enable us to use non-cash means of settling obligations and compensate persons and/or firms providing services or products to us, although there can be no assurances that we will be successful in any of those efforts. Issuing shares of our common stock to such persons instead of paying cash to them would enable us to perform more and larger engagements and use the cash obtained from those engagements to operate and expand our business. Having shares of our common stock may also give persons a greater feeling of identity with us which may result in referrals. To date, we have not sought any funding source and have not authorized any person or entity to seek out funding on our behalf. In December 2006, BBN sold 660,000 shares of its common stock to 37 people for $660.
